Citation Nr: 0830412	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Whether new and material evidence has been received to 
reopen an claim of entitlement to service connection for 
residuals, fracture, left fifth metatarsal, and, if so, 
whether service connection may be granted.  

4.  Entitlement to service connection for a right foot/ankle 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1986 through 
December 1990; reserve component service is also noted.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
arthritis of the left ankle.  The Board denied that claim in 
March 2004.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, by an Order 
issued in November 2004, vacated the Board's decision and 
remanded the claim to the Board.  The Board Remanded the 
claim in January 2005 and in August 2007.  

By a rating decision prepared in June 2006 and issued in July 
2006, the RO denied claims of entitlement to service 
connection for bilateral pes planus and for a right 
foot/ankle disorder, and determined that new and material 
evidence had been received to reopen an claim of entitlement 
to service connection for residuals, fracture, left fifth 
metatarsal, and denied that claim on the merits.  By a 
response dated in July 2006, the veteran indicated on an 
"Appeal Status Election Form" that he disagreed with the 
"your decision(s)", and was submitting additional evidence.  
However, no additional evidence was received with the Appeal 
Status Election Form.  The veteran was not notified, as to 
any issue, that no evidence was received with the July 2006 
correspondence.  

Two Supplemental Statements of the Case (SSOCs) were issued 
to the veteran in late June 2006, just prior to the issuance 
of the July 2006 rating decision.  The RO apparently 
interpreted the disagreement submitted by the veteran in July 
2006 as pertaining only to the issues addressed in the June 
2006 SSOC, for which substantive appeal had previously been 
submitted.  However, the July 2006 disagreement does not 
identify the claim(s) to which the disagreement pertains.


In particular, the Board notes that, at the time of the RO's 
receipt of the July 2006 Appeal Status Election Form, the 
issues already on appeal included claims related to a left 
ankle disorder and a service-connected right foot disability, 
and the claims for which initial denied was issued in July 
2006 also pertained to right foot and left foot disorders.  
The Board notes that, as to one issue for which the veteran 
received notice in June 2006, he was represented by an 
attorney, the representative noted above.  For the other 
issues, the veteran was not represented by an attorney.  
However, notice of the decision as to each issue was sent to 
both the veteran's service organization representative and 
the veteran's attorney.  This may have further led the 
veteran to believe that issues that the RO considered the 
issues addressed in the July 2006 rating decision to have 
been on appeal when the RO did not consider those issues as 
on appeal.  In particular, the Board notes that the veteran's 
testimony at a February 2007 Travel Board hearing, and the 
additional evidence submitted to the Board at that hearing, 
certainly suggests that the veteran believed that all right 
foot and ankle claims and all left foot and ankle claims were 
on appeal.  

Given the procedural complexity of this appeal, and the 
confusing and overlapping nature of the claims and appeals, 
it is the Board's opinion that the veteran should be afforded 
the opportunity to clarify whether he intended only to 
disagree with the determinations in the June 2006 SSOCs, or 
whether he intended to disagree with the rating decision 
notice he received in July 2006.  

In particular, the Board notes that the procedural complexity 
of the case is such that the RO certified the appealed issue 
to the Board as service connection for a right ankle 
disorder, when the issue remaining on appeal is service 
connection for a left ankle disorder.  If the veteran did 
intend to disagree with the claims denied in the June 2006 
rating decision of which the veteran received notice in July 
2006, then the veteran is entitled to a statement of the case 
(SOC) addressing those issues.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

In his July 2002 substantive appeal of the claim for service 
connection for a left ankle disorder, the veteran requested a 
Travel Board hearing.  In April 2007, the veteran's attorney 
withdrew the request for a hearing before the Board as to 
that issue.  In any event, a Travel Board hearing was again 
scheduled in August 2008.  The veteran did not appear for 
this hearing.  The hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran should be asked to clarify whether he intended to 
disagree with the July 2006 notice that claims of entitlement 
to service connection for bilateral pes planus, residuals, 
fracture, left fifth metatarsal, and arthritis of the right 
foot/ankle.  If so, the veteran is entitled to a SOC 
addressing each issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In particular, the SOC should advise the veteran of 
the criteria for service connection on the basis of 
aggravation.  The SOC should specifically advise the veteran, 
and his representative, of the time period within which the 
veteran may submit a timely appeal.  

As the claim for service connection for a left ankle disorder 
is intertwined with the claim for service connection for 
bilateral pes planus and the claim for service connection for 
a right foot/ankle disorder, the completion of adjudication 
as to that issue should be deferred until the veteran 
clarifies what determinations he has or had not disagreed 
with.  Then, development should be conducted on any issue for 
which the veteran has submitted timely appeal, as required.  

The Board notes, as to the claim for service connection for a 
left ankle disorder, the examiner who provided the December 
2005 VA opinion noted that the veteran provided a history of 
flat feet, but reported that he did not know when that 
disorder first started.  As the veteran's service medical 
records reflect that pes planus was noted both at the time of 
the veteran's induction examination in 1986 and at the time 
of his separation examination in 1990, the history provided 
by the veteran upon which the examiner apparently based his 
opinion was inaccurate.  Moreover, the examiner did not 
address the veteran's contention that his symptomatic foot 
and ankle pain began during service, which may be interpreted 
as a claim for service connection for pes planus on the basis 
of aggravation.  Since the veteran suffered a broken 
metatarsal in the left foot and a broken metatarsal in the 
right foot during service, the veteran should be afforded 
further development of the medical evidence to address the 
contention that pes planus was aggravated during service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
definition of aggravation, the criteria 
for establishing that a pre-existing 
disorder was aggravated during active 
service, and of the regulations governing 
assignment of a disability evaluation 
where a preexisting disorder is found to 
have been aggravated in service.  The 
veteran should be provided with updated 
notice of VA's duties to notify and assist 
him.

2.  The veteran should be asked to clarify 
whether he intended his July 2006 "Appeal 
Status Election Form" to state 
disagreement with the July 2006 rating 
decision which denied three claims, or 
whether his "Appeal Status Election 
Form" was limited to continuation of 
disagreement with the claims already on 
appeal addressed in the June 2006 
supplemental statements of the case.  

3.  If the veteran timely disagreed with 
the July 2006 denials of claims of 
entitlement to service connection for 
bilateral pes planus, for a right 
foot/ankle disorder, denial of the 
reopened claim of entitlement to service 
connection for residuals, fracture, left 
fifth metatarsal, then a SOC addressing 
each claim should be issued to the 
veteran.  

4.  VA or other inpatient or outpatient 
treatment records related to the veteran's 
feet, subsequent to December 2005, the 
date of the most recent VA examination 
evidence of record, should be obtained and 
incorporated in the claims folder.

The veteran should also be offered an 
opportunity to identify or submit any 
private clinical records not yet 
associated with the claims files, 
especially any clinical records which 
might demonstrate whether the veteran has 
any foot disorder or sympotmatology 
proximate to his service discharge or 
chronically thereafter.  

5.  The veteran should be afforded VA 
examination as necessary to address each 
claim remaining on appeal.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be sent to the examiner for 
review.  The examiner should summarize the 
medical history of each current foot 
disorder specified in the examination, 
including the onset and course of pes 
planus, to include review of service 
medical records which noted pes planus, 
asymptomatic, on induction and separation, 
and left and right metatarsal fractures, 
with non-union of the right 5th metatarsal 
fracture, among other symptoms.  

For each disorder specified by the RO, the 
examiner is requested to render an opinion 
as to whether it is as likely as not that 
the current disorder is either (i) the 
result of the veteran's active service, or 
any incident thereof, or had its onset 
during the veteran's active service, or 
(ii)   permanently increased in severity 
(was aggravated) in service.  All opinions 
expressed must be supported by complete 
rationale.

6.  Upon completion of all requested 
development, the AOJ should assure that an 
SOC has been issued for each claim for 
which the veteran has submitted a timely 
disagreement.  The AOJ should readjudicate 
each claim based upon all evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative for that claim (whether an 
attorney or a service organization) should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

